Title: To Thomas Jefferson from “A Native American”, [19 May 1797]
From: “A Native American”
To: Jefferson, Thomas


                    
                        Sir
                        [19 May 1797]
                    
                    Your arrival at the seat of government immediately after the publication of a letter said to be written by you to your friend Mazzei in Italy, affords you a fair opportunity of doing away any bad impression respecting your character, which the falsely ascribing to you improper sentiments may hitherto have occasioned. For the honor of the American name I would wish the letter to be a Forgery, altho’ I must confess, that your silence upon the subject, and the conduct of that party with which  you appear, at present, to act, leaves but little probability of its not having proceeded from your pen. If it is not your production, an explicit disavowal of it appears incumbent on you, for several reasons.
                    
                        1. Because it implies a contradiction of those sentiments respecting our excellent constitution, which you have formerly held, before a disappointed ambition threw you into the hands of a desperate faction, by whose means you expected, no doubt, to have filled the first office of our government.
                        2. Because it is a direct libel on the character of those men, whom the choice of a free people called to the exercise of the executive and judiciary powers of our government. And,
                        3. Because its publication in a country, from whose government and citizens we have met with every kind of injury and insult, has a tendency to encourage a continuance of such conduct in our allies, from a persuasion, that our internal situation would admit of its exercise with impunity.
                    
                    You stated truly when you represented all our proprietors of land as friendly to republican principles, and if you had gone further and declared all our native citizens as faithful to the government they had formed, and disposed to defend their rights as an independent nation, from the insidious attacks of foreign foes, you would have run no risque of a contradiction. It is to be sure unfortunate for the ancient dominion of Virginia, that the names of the late secretary Randolph, Giles, Madison, Monroe and yourself are found in its rolls of citizens; but whilst she possesses the beloved Washington; and the memory of his great achievements and illustrious character is cherished by Americans, those names, like specks upon the sun’s disk, will be but transiently observed, and detract but inconsiderably from her lustre. But it probably suited your purpose better to say, “Our political situation is prodigiously changed since you left us. Instead of that noble love of liberty, and that republican government, which carried us triumphantly through the dangers of the war, an anglo-monarchico-aristocratic party has arisen. Their avowed object is to impose on us the substance, as they have already given us the form, of the British government. Nevertheless the principal body of our citizens remain faithful to republican principles. All our proprietors of lands are friendly to those principles, as also the mass of men of talents. We have against us (republicans) the executive power, the judiciary power (two of the three branches of our government) all the officers of government, all who are seeking offices, all timid men, who prefer the calm of despotism to the tempestuous sea of liberty, the British merchants, and the Americans who trade on British capitals, the speculators, persons interested in the banks and public  funds (establishments invented with views of corruption and to assimilate us to the British model in all its corrupt parts.)”
                    Supposing for an instant, what I can by no means admit, that such is the present situation of our country, is it, sir, the part of a friend to his country—is it the part of a citizen, who had been frequently intrusted with the management of public concerns, thus to expose the failings of his brethren—the weak and vulnerable part of his native land, to a prattling foreigner, whose self-consequence and pride, abstracted from any other motive, might induce him to make an improper use of this, at least, very imprudent confidence? We have not forgotten the fine theme, which the precious confessions of your countryman Randolph furnished to a former French minister, and we can readily conceive, that your letter, under the improving hand of an intriguing Italian, may prove the source of accumulating evils to the United States. Have we not repeatedly shewn our attachment to the cause of liberty and to France? Did we not exert every muscle—strain every nerve, to assist her in establishing her right to make her own form of government untrammelled by the will of other nations? And that too, when those who now basely fawn by her side, and ignominiously lick the dust from her feet, were foremost in their opposition to the regeneration of a numerous people. Did we not, for a long time, patiently bear with the cringing insolence of Genet—the impertinent suggestions of Fauchet—and the dark and insidious manœuvres of Adet, without shewing any intemperance of conduct at their behaviour, or ceasing our good offices to their nation, or their compatriots? True it is, sir, that the feeble attempts of a rising republic, without a navy or large standing army, could be of little service in battle, to either of the contending parties—of this, in the commencement of her struggle, France seemed fully sensible, and was aware of the advantage to be derived from our remaining neutral. And is it for this, we are charged by you with ingratitude and injustice, and are those men, whom you once thought Solomons in council, and Sampsons in combat, for this to be branded by you, with the name of Apostates?
                    But I am perhaps intruding upon your time, and taking up some moments which might be more profitably employed in attention to public affairs; I shall therefore close this letter, with a wish, that if the writing ascribed to you is spurious it may be disowned. In doing this, you will render a justice due to yourself, and oblige many of your fellow-citizens, but no one more than
                    
                        A Native American
                    
                